Citation Nr: 1042432	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  03-08 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
other than post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 1989, 
January 1990 to May 1991, January 1992 to April 1993, and June 
1995 to July 1996.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO rating decision.

Previously, in an August 1999 rating decision, the RO had denied 
the Veteran's claim of service connection for PTSD.  That 
decision was not appealed.

In November 2002, the Veteran applied to reopen his claim and 
offered testimony before the undersigned Veterans Law Judge at a 
hearing held at the RO in January 2006.  A transcript of these 
proceedings has been associated with the Veteran's claims file.

In February 2006, the Board issued a decision finding that new 
and material evidence had been received to reopen the previously-
denied claim.  That reopened claim was remanded to the RO for 
further development.

In September 2008, the Board again remanded the issue on appeal 
to the RO for additional evidentiary development.

In a June 2009 decision, the Board denied service connection for 
PTSD and remanded the issue of service connection for an 
innocently acquired psychiatric disorder other than PTSD for 
additional development of the record.  

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.




REMAND

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  
The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  

Where a medical examination does not contain sufficient detail to 
decide the claim on appeal, the Board must return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2.

The June 2009 remand directed that the RO to afford the Veteran a 
VA examination to obtain medical evidence of the nature and 
likely etiology of the claimed psychiatric disorder other than 
PTSD.  

The Veteran was afforded a VA psychiatric examination in February 
2010.  The VA examiner who performed the February 2010 VA 
examination stated that the Veteran had Axis I diagnoses of PTSD 
and major depressive disorder.  

However, it is not clear from the examination report and medical 
opinion whether the major depressive disorder was due to the 
PTSD.  The examiner appears to relate the innocently acquired 
psychiatric disorder to service, but does not provide a rationale 
for this conclusion.  

In the comment section of the examination report, the examiner 
only discusses the PTSD and alcohol abuse and the impact of these 
disorders on the Veteran's life.  It is not clear if the examiner 
is relating the psychiatric disorder to the diagnosis of PTSD.  

A medical opinion must support its conclusions with analysis.  
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  "Neither a VA 
medical examination report nor a private medical opinion is 
entitled to any weight in a service-connection or rating context 
if it contains only data and conclusions [without reasoning or 
rationale]."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008). 

The Board finds that additional medical opinion is necessary to 
clarify whether the Veteran currently has a psychiatric disorder 
other than PTSD that had its clinical onset in service.  

The Board finds that the RO should ask the examiner who conducted 
the February 2010 VA examination or a suitable replacement to 
prepare an addendum to the VA medical opinion that addresses 
whether it is at least as likely as not (50 percent probability 
or more) that any current psychiatric disorder to include major 
depressive disorder had its clinical onset in service or is 
related to disease or injury in service.  The examiner should 
also clarify whether the major depressive disorder is caused by 
the PTSD or alcohol abuse.  

The record shows that the Veteran received treatment for 
psychiatric disorders in the VA healthcare system.  The RO should 
conduct a search for and associate with the claims folder copies 
of the Veteran's VA treatment records dated from March 2009 to 
present from the Florida VA healthcare system.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  

The RO should also contact the Veteran by letter and request that 
he provide sufficient information, and if necessary 
authorization, to enable the RO to obtain any pertinent non-VA 
treatment records.    

The RO should make an attempt to obtain any treatment records 
identified by the Veteran.  The Veteran also should be informed 
that he may submit evidence to support his claims including any 
evidence of in-service treatment for his claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to obtain all VA records of the 
Veteran's treatment for the claimed 
psychiatric disorder dated from March 2009 
from the VA healthcare system in Florida.  
Incorporate any such records into the 
Veteran's claims file.  

2.  The RO should take appropriate steps to 
contact the Veteran and ask him to identify 
all non-VA medical treatment of the claimed 
psychiatric disorder.  The letter should 
request sufficient information to identify 
the health care providers, and if 
necessary, signed authorization, to enable 
VA to obtain any additional evidence.  

If the Veteran adequately identifies the 
health care providers and provides the 
completed authorizations, request legible 
copies of all pertinent clinical records 
that have not been previously obtained, and 
incorporate them into the Veteran's claims 
file.  

The letter should invite the Veteran to 
submit any pertinent medical evidence in 
support of his claims to VA including any 
evidence of in-service treatment for his 
claimed disabilities.  

3.  The RO should ask the examiner who 
conducted the February 2010 VA psychiatric 
examination (or if she is no longer 
available, a suitable replacement) to 
prepare an addendum to the VA medical 
opinion that addresses whether it is at 
least as likely as not that any current 
psychiatric disorder to include major 
depressive disorder had its clinical onset 
in service or is related to service.  The 
examiner should provide a medical opinion 
as to whether any current psychiatric 
disorder to include major depressive 
disorder is caused by the PTSD or alcohol 
abuse.   

The rationale for all opinions expressed 
should be provided.   The claims folder 
should be made available to and reviewed 
by the examiner. 

If the VA examiner determines that further 
examination is necessary in order to 
render the requested medical opinion, the 
RO should schedule the Veteran for such an 
examination.  

If the examiner determines that he or she 
is unable to provide the requested medical 
opinion without resorting to speculation, 
the examiner should indicate this in the 
report and must explain the basis for such 
an opinion. 

4.  Following completion of all indicated 
development, the RO should readjudicate 
the issue remaining on appeal in light of 
all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be issued a Supplemental Statement of the 
Case and afforded the requisite 
opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

